IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 494 EAL 2018
                                          :
                    Respondent            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
              v.                          :
                                          :
                                          :
JALIK PEAY,                               :
                                          :
                    Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.